Citation Nr: 0802524	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran is entitled to a separate compensable 
rating for impairment of urinary function due to or 
associated with his service-connected low back disability 
with degenerative disc disease.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The veteran had active military service from November 1978 to 
May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California, which granted an increased 
rating for a low back disability with degenerative disc 
disease (DDD), evaluating it at 20 percent from December 5, 
2003, the date the RO received the veteran's increased rating 
claim.  The RO issued a notice of the decision in March 2004.  
Thereafter, in June 2004, the RO provided another decision 
and notice of decision, which continued the 20 percent 
rating.  In June 2004, the veteran timely filed a Notice of 
Disagreement.  Subsequently, in October 2004, the RO provided 
a Statement of the Case, and thereafter, in December 2004, 
the veteran timely filed a substantive appeal.    

By an April 2007 decision, the Board concluded that the 
criteria for a 40 percent rating for the service-connected 
low back disability with DDD had been met.  The Board also 
concluded that the criteria for separate 20 percent ratings 
for neurologic manifestations of the veteran's service-
connected low back disability, specifically radiculopathy of 
the right and left anterior thighs, had been met.  In 
addition, the Board remanded the issue of whether the veteran 
was entitled to a separate compensable rating for impairment 
of urinary function associated with his service-connected low 
back disability with DDD, for additional development.  The 
purposes of this remand have been met.    


FINDING OF FACT

The medical evidence shows that the veteran does not have 
impairment of urinary function due to or associated with his 
service-connected low back disability with DDD.  

CONCLUSION OF LAW

A separate compensable rating for impairment of urinary 
function due to or associated with the veteran's service-
connected low back disability with DDD is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5237 (2007).         


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 and May 2005 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  In this regard, the Board 
notes that the January 2004 and May 2005 letters addressed 
the veteran's claim for an increased rating for his service-
connected low back disability, and a part of the veteran's 
increased rating claim is the issue of whether the veteran is 
entitled to a separate compensable rating for impairment of 
urinary function associated with his service-connected low 
back disability.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2004 and May 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd n other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in January 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in May 2005, after the decision that is the 
subject of this appeal.  As to any timing deficiency with 
respect to this notice, the veteran's increased rating claim 
was readjudicated in an October 2005 supplemental statement 
of the case, and again in an August 2007 supplemental 
statement of the case, with consideration of whether the 
veteran was entitled to a separate compensable rating for 
impairment of urinary function associated with his service-
connected low back disability.  The United States Court of 
Appeals for the Federal Circuit has held that timing-of- 
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures: (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); 
see also Prickett, supra (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the supplemental statement of the case 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a readjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield II, 444 F.3d at 1333-34.b    

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see RO's letter dated in March 2006) but such 
notice was not provided prior to the initial decision of the 
RO.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As to this timing deficiency, the Board is cognizant 
of recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court, the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the earlier holding of the Veterans 
Court in Sanders that an appellant before the Veterans Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide ant pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against a finding that the veteran has an 
impairment of urinary function associated with his service-
connected low back disability warranting a separate 
compensable rating.  Such a lack of timely notice did not 
affect or alter the essential fairness of the RO's decision.  
While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a VA examination in July 2007 which was thorough in 
nature and adequate for rating purposes.  The Board finds 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§  3.326, 3.327.  

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Analysis

The veteran's service-connected low back disability with DDD 
is rated as 40 percent disabling under Diagnostic Code 5237.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, which pertains to Diagnostic Codes 5235 to 5243, a 
40 percent rating is assigned limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007). 

Diseases and injuries of the spine should be evaluated upon 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

In an April 2007 remand, the Board noted that a December 2003 
VA magnetic resonance imaging (MRI) report indicated that the 
veteran had a compression fracture with radiculopathy and 
urination problems, which indicated an association between 
the veteran's service-connected low back disability and loss 
of bladder control.  Thus, the claim was remanded and the RO 
was directed to afford the veteran a VA genitourinary 
examination to determine the etiology and severity of any 
loss of bladder control that may be present.  The examiner 
was specifically requested to determine whether the veteran 
had loss of bladder control associated with his low back 
disability, to include DDD.  If so, the examiner was 
requested to determine the severity of the veteran's loss of 
bladder control, to include commenting on the frequency and 
intervals of his urination during sleeping and waking hours; 
the necessity of wearing absorbent devices, if any, and the 
frequency with which any such devices must be changed; the 
occurrence of leakage, and other such associated 
manifestations.         

In July 2007, pursuant to the Board remand, the veteran 
underwent a VA examination.  At that time, he stated that he 
had never lost control of his bladder and that he had no 
incontinence or urinary accidents.  According to the veteran, 
he experienced nocturia, with five or more voidings per 
night.  Upon physical examination, the veteran's bladder and 
urethra were normal.  He had normal perineal sensation.  In 
regard to a diagnosis, the examiner stated that the veteran 
had no loss of bladder control.  According to the examiner, 
in the absence of bladder dysfunction, any relationship to 
the veteran's service-connected low back disability was moot.  
The examiner further noted that the veteran attributed his 
urinary frequency and nocturia to his diabetes.  

In light of the above medical evidence, which shows that the 
veteran has no loss of bladder control, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran has an impairment of urinary function due to 
or associated with his service-connected low back disability 
warranting a separate compensable rating under the above 
cited legal authority.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").





	


ORDER

Entitlement to a separate compensable rating for impairment 
of urinary function due to or associated with the veteran's 
service-connected low back disability with DDD is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


